OFFICIAL CORRESPONDENCE

AFCP 2.0 Non-Entry
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 (dated 26 July 2022) is acknowledged but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program. Therefore, the response is being reviewed according to pre-AFCP 2.0 practice (see MPEP 714.12 and MPEP 2272). 

Response to Amendment
The Amendment filed 26 July 2022 has not been entered. The proposed amendment to claim 1, in addition to the proposed addition of new claims 8-10 and the limitations thereof (i.e., the invention(s) defined thereby) constitute(s) a specific embodiment(s) of the claimed invention which has not been previously considered by the Examiner and therefore requires additional search and consideration which cannot be conducted in the limited amount of time authorized under AFCP 2.0. Additionally, the proposed amendments to the claims and proposed additional claims (i) do not fall under the scope of amendments which are appropriate after prosecution has closed by Final Office Action (see MPEP sections cited above), as well as (ii) would introduce new issues under 35 U.S.C. 112. 
All of the rejections previously set forth in the Final Office Action dated 04 May 2022 (hereinafter “Final Office Action”) are maintained herein by the Examiner. 
In an effort to facilitate compact and expedient prosecution, Applicant’s relevant Remarks filed 26 July 2022, as well as the issues briefly identified above, are addressed below.




Response to Arguments
On pp. 6 and 7 of the Remarks, with respect to the rejection of the claims under 35 U.S.C. 103 over Sugimoto, Applicant asserts that the proposed amendments to claim 1 are not read on by Sugimoto – that Sugimoto does not disclose, teach, or suggest the particular layer ordering/arrangement as required by said proposed amendments.
Applicant’s argument is moot as the proposed amendments which introduce these limitations to the claim have not been entered. However, the proposed amendments to claim 1 would be sufficient to overcome the grounds of rejection based on Sugimoto previously set forth in the Final Office Action. 

On pp. 8 of the Remarks, with respect to the rejection of the claims under 35 U.S.C. 103 over Moriya, Applicant asserts that the proposed amendments to claim 1 are not read on by Moriya – that Moriya does not disclose, teach, or suggest the particular layer ordering/arrangement as required by said proposed amendments.
Applicant’s argument is moot as the proposed amendments which introduce these limitations to the claim have not been entered. However, the proposed amendments to claim 1 would be sufficient to overcome the grounds of rejection based on Moriya previously set forth in the Final Office Action, though Applicant is directed to paragraphs 56-63 of the Final Office Action, the rejection of claims 5 and 6 over Moriya in view of Yuno, of which would read on the proposed amendments to claim 1 under new grounds of rejection. 

With respect to proposed new claim 8, it is noted that the recitation of “the surface layer (A), the surface layer (A)” would introduce/constitute an indefiniteness rejection/issue under 35 U.S.C. 112(b), as ‘the surface layer (A)’ being utilized twice when referring back to claim 8 introduces confusion. To prevent/overcome the issue, the Examiner suggests the following language: “which comprises two surface layers such that the layered film comprises the surface layer (A), a surface layer (A-2), the intermediate layer (B), and the seal layer (C) in this order”.

With respect to proposed new claim 9, the ratio of polypropylene-based resin (b1) to polyethylene-based resin (b2) of 50/50 to 70/30 is outside of the scope of the ratio thereof recited in claim 1 and therefore does not include all of the limitations of claim 1 (i.e., the claim upon which it is dependent), thereby introducing/constituting a rejection under 35 U.S.C. 112(d). In order to prevent/overcome the issue, the Examiner suggests amending the claim to be within the bounds of the ratio recited in claim 1, or not introducing new claim 9. 

/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782